Citation Nr: 0403051	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  03-11 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for tinnitus.

2.  Entitlement to an initial disability rating greater than 
0 percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from February 1943 
until April 1946.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
tinnitus and bilateral hearing loss and assigned compensable 
ratings of 10 percent and 0 percent respectively.

The appellant did not request a hearing in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Furthermore, the Board must consider all documents submitted 
prior to its decision and review all issues reasonably raised 
from a liberal reading of these documents.  Suttmann v. 
Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  
Where such review reasonably reveals that the appellant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue or, if appropriate, remand the issue for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.

The appellant has alleged inability to obtain or retain 
employment due to his service-connected tinnitus and 
bilateral hearing loss disorders.  Such allegations are 
sufficient to raise a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  A claim for a TDIU, 
under section 4.16(b), is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); see also VAOPGCPREC 6-96; Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")

The laws and regulations regarding TDIU under 38 C.F.R. 
§ 4.16(b) must be considered in this case.  See VAOPGCPREC 6-
96.  The Board is required to address the issue of 
entitlement to TDIU when it is reasonably raised by the 
record before the Board on a claim for an increased 
disability rating.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  The Board has jurisdiction to address this issue as 
part of the claim for an increased disability rating if the 
TDIU claim is based solely upon the disability which is the 
subject of the increased rating claim on appeal, such as is 
the case here.  VAOPGCPREC 6-96.

The RO has not considered whether TDIU can be granted under 
section 4.16(b).  The Board does not have the authority to 
grant an extraschedular evaluation in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996).  It would be prejudicial to the 
appellant if the Board were to address this issue at this 
point.  Therefore, it is necessary to remand this claim so 
that proper procedural actions can be completed.  VAOPGCPREC 
6-96.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was afforded a VA examination in 
June 2002.  The Board notes, however, the need to verify the 
current severity of the appellant's service-connected 
tinnitus and bilateral hearing loss conditions.  Therefore, 
consistent with VA's duty to assist, the appellant should be 
provided with a VA reexamination.

Accordingly the case is remanded for the following:

1.  The appellant should be requested to 
provide any additional evidence which shows 
the effects that his service-connected 
tinnitus and bilateral hearing loss have on 
his employability.

2.  Upon completion of the aforementioned 
development, the appellant should be 
scheduled for a VA audiological reexamination 
by a physician with the appropriate expertise 
to determine the nature and severity of the 
appellant's service-connected tinnitus and 
bilateral hearing loss.  The examiner should 
thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically address the 
following:

a)	What is the current severity of the 
appellant's tinnitus and bilateral 
hearing loss conditions?



b)	The examiner should also comment upon 
what effects, if any, that the 
appellant's service-connected 
tinnitus and bilateral hearing loss 
have upon his employability.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

3.  The appellant's claim for higher ratings 
for his service-connected tinnitus and 
bilateral hearing loss should then be 
reconsidered.  In addition, the availability 
of both an extraschedular rating as well as 
TDIU under 4.16(b) should be specifically 
considered.  If the benefits sought on appeal 
remain denied, then the appellant and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




